 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
       THE HUMAN RIGHTS DEFENSE
       CENTER, et al.,
 8
                              Plaintiffs,
 9
                                                         C18-1141 TSZ
           v.
10
                                                         MINUTE ORDER
       U.S. DEPARTMENT OF HOMELAND
11     SECURITY, et al.
12                            Defendants.

13
        The following Minute Order is made by direction of the Court, the Honorable
14 Thomas S. Zilly, United States District Judge:
            (1)    The parties’ second stipulated motion, docket no. 25, to continue the trial
15
     date and related deadlines is GRANTED. The trial date and related deadlines are
     CONTINUED as follows:
16
            BENCH TRIAL DATE (1 day)                                      April 26, 2021
17
            Plaintiffs’ dispositive motion shall be filed by         December 18, 2020
18
            Defendants’ consolidated cross-motion and
19          response to plaintiffs’ motion shall be filed by            January 15, 2021

20          Plaintiffs’ consolidated response and reply due            February 12, 2021

            Defendants’ reply due                                      February 26, 2021
21
            Plaintiffs’ motion and defendants’ cross-motion
22          shall both be noted for                                    February 26, 2021
23

     MINUTE ORDER - 1
 1          Trial Briefs and Agreed Pretrial Order due                   April 12, 2021

 2          Proposed Findings of Fact and
              Conclusions of Law due                                     April 12, 2021
 3
            Pretrial Conference to be held at 1:30 p.m. on               April 16, 2021
 4
          (2)    Plaintiffs’ dispositive motion shall not exceed twenty-four (24) pages in
 5 length. Defendants’ consolidated cross-motion and response shall not exceed thirty-six
   (36) pages in length. Plaintiffs’ consolidated response and reply shall not exceed
 6 eighteen (18) pages in length. Defendants’ reply shall not exceed six (6) pages in length.

 7          (3)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 8
            Dated this 18th day of February, 2020.
 9

10                                                   William M. McCool
                                                     Clerk
11
                                                     s/Karen Dews
12                                                   Deputy Clerk

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
